              Case 2:19-cv-02522-JAM-DB Document 37 Filed 06/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                         UNITED STATES DISTRICT COURT

11                                      EASTERN DISTRICT OF CALIFORNIA

12
     GREAT AMERICAN INSURANCE                              CASE NO.: 2:19-CV-02522-JAM-DB
13   COMPANY, an Ohio corporation,
                                                                    ORDER
14                             Plaintiff,
                                                           [Concurrently filed Stipulation to
15   v.                                                    Continue Plaintiff’s Motion for Summary
                                                           Judgment]
16   J.R. CONKEY & ASSOCIATES, INC., a
     California corporation;
17   MARY L. CONKEY, an individual;                        District Judge: John A. Mendez
18
                             Defendant.                    Action Filed: December 16, 2019
19                                                         Trial Date:   None Set
20

21

22

23

24

25

26

27

28

     {02398.02700 / 01524519.DOCX.1 }                  1
                                                [PROPOSED] ORDER
              Case 2:19-cv-02522-JAM-DB Document 37 Filed 06/25/20 Page 2 of 2


 1                                            ORDER
 2            THIS MATTER having been opened to the Court upon the stipulation of Plaintiff,
 3   GREAT AMERICAN INSURANCE COMPANY (“GAIC”) and Defendants J.R.
 4   CONKEY & ASSOCIATES, INC., a California corporation (“jrca”) and MARY L.
 5   CONKEY, an individual (“Mary Conkey”) submitted by and through their counsel,
 6   seeking the entry of an Order granting a continuation of Plaintiff’s Motion for Summary
 7   Judgment, or in the alternative Partial Summary Judgment, to August 25, 2020; and for
 8   good cause appearing therefrom:
 9            IT IS ORDERED that Plaintiff’s Motion for Summary Judgment, or in the
10   alternative Partial Summary Judgment, be continued to August 25, 2020, and that all
11   filing and service due dates for any Oppositions (and associated documents) and Replies
12   be continued, calculated and due based upon the new August 25, 2020 hearing date.
13            ORDERED that a copy of this Order be served upon the parties within 1 day of its
14   receipt by counsel for Plaintiff.
15

16   DATED:            June 24, 2020                 /s/ John A. Mendez______
17
                                                     Hon. John A. Mendez
                                                     U.S. District Court Judge
18

19

20

21

22

23

24

25

26

27

28

     {02398.02700 / 01524519.DOCX.1 }            2
                                          [PROPOSED] ORDER
